                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     INTERFRESH, INC., et al.,                         Case No. 18-cv-05674-EMC
                                   8                    Plaintiffs,
                                                                                           ORDER TO SHOW CAUSE
                                   9             v.
                                                                                           Docket No. 36
                                  10     WASIL OBAID, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs assert that Defendants have stopped making payments due under the parties’

                                  14   settlement agreement and are therefore in default. Docket No. 36. Plaintiffs accordingly request

                                  15   the Court to enter judgment against Defendants in the amount of $126,989.46. Id.

                                  16          The parties’ settlement agreement provides that:

                                  17                  Upon DEFENDANTS’ default of this Agreement, PLAINTIFFS
                                                      shall be entitled to immediately enter and enforce a judgment
                                  18                  against Defendants, jointly and severally, on an ex parte basis in the
                                                      District Court Action. Said judgment shall be for the full Settlement
                                  19                  Amount due as alleged herein plus all accrued interest, and filing
                                                      fees, plus any additional fees and costs incurred in obtaining said
                                  20                  judgment, less all payments received prior to default.
                                  21   Docket No. 33-1 ¶ 6. Per this provision, Defendants’ right to object to entry of judgment is

                                  22   limited to “the following grounds and no others: (a) whether default has in fact occurred; (b)

                                  23   whether the sums acknowledged by Plaintiffs as having been received prior to default are accurate;

                                  24   and, (c) whether the amount due under the judgment is accurate.” Id. The Ninth Circuit has also

                                  25   held that defendants may raise disputes regarding the formation, existence, or terms of the

                                  26   settlement agreement. See Callie v. Near, 829 F.2d 888, 890 (9th Cir. 1987).

                                  27          Defendants are hereby ORDERED to show cause why default should not be entered

                                  28   against them. The deadline for Defendants to file a response is July 24, 2019. The parties shall
                                   1   attend a hearing on August 1, 2019 at 1:30 PM, in Courtroom 5, 17th Floor, 450 Golden Gate

                                   2   Avenue, San Francisco, CA 94102. If Defendants fail to file a response, default will be entered

                                   3   against them in accordance with Plaintiffs’ motion and the settlement agreement.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: July 9, 2019

                                   8

                                   9                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
